In a condemnation proceeding by the City of New York, a public street was closed and the fee to the street taken by the city and conveyed to its board of transportation for use in a proprietary capacity. Awards were made to two utility company claimants for the cost of removing their subsurface structures from the closed street and relocating them in another street; and a claim for an additional subsurface structure which was left in the closed street was disallowed, Pinal decree, insofar as appeal is taken therefrom, unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Carswell, Adel, Sneed and MaeCrate, JJ. [195 Mise. 685.] [See post, p. 840.]